


110 HR 1463 IH: Federal Lands REPAIR Act
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1463
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mr. Udall of Colorado
			 (for himself and Mr. Tancredo)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide a source of funds to carry out restoration
		  activities on Federal lands under the jurisdiction of the Secretary of the
		  Interior or the Secretary of Agriculture, and for other
		  purposes.
	
	
		1.Short title and
			 findings
			(a)Short
			 titleThis Act may be cited as the Federal Lands Restoration, Enhancement, Public Education,
			 and Information Resources Act or the Federal Lands REPAIR Act.
			(b)FindingsCongress
			 finds the following:
				(1)Violations of laws and regulations
			 applicable to the use of Federal lands under the jurisdiction of the Secretary
			 of the Interior or the Secretary of Agriculture often result in damages to
			 those lands that require expenditures for restoration activities to mitigate
			 the damages.
				(2)Increased public
			 information and education regarding the laws and regulations applicable to the
			 use of these Federal lands can help to reduce the frequency of unintentional
			 violations.
				(3)It is appropriate that fines and other
			 monetary penalties paid as a result of violations of laws and regulations
			 applicable to the use of these Federal lands be used to defray the costs of
			 such restoration activities and to provide such public information and
			 education.
				2.Use of fines from
			 violations of laws and regulations applicable to public lands for restoration
			 and informational activities
			(a)Lands under
			 jurisdiction of Bureau of Land ManagementSection 305 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1735) is amended by adding at the end the following
			 new subsection:
				
					(d)Use of collected
				fines
						(1)Availability and
				authorized useAny moneys received by the United States as a
				result of a fine imposed under section 3571 of title 18, United States Code,
				for a violation of a regulation prescribed under section 303(a) shall be
				available to the Secretary, without further appropriation and until expended,
				for the following purposes:
							(A)To cover the cost
				to the United States of any improvement, protection, or rehabilitation work on
				the public lands rendered necessary by the action which led to the fine or by
				similar actions.
							(B)To increase public
				awareness of regulations and other requirements regarding the use of the public
				lands.
							(2)Treatment of
				excess fundsMoneys referred to in paragraph (1) that the
				Secretary determines are excess to the amounts necessary to carry out the
				purposes specified in such paragraph shall be transferred to the Crime Victims
				Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C.
				10601).
						.
			(b)National Park
			 System landsSection 3 of the National Park Service Organic Act
			 (16 U.S.C. 3), is amended—
				(1)by striking
			 That the Secretary the first place it appears and inserting
			 (a) Regulations for use
			 and management of national park system; enforcement.—The
			 Secretary;
				(2)by striking
			 He may also the first place it appears and inserting the
			 following:
					
						(b)Special
				management authoritiesThe Secretary of the Interior
				may
						;
				(3)by striking
			 He may also the second place it appears and inserting The
			 Secretary may;
				(4)by striking
			 No natural, and inserting the following:
					
						(c)Lease and permit
				authoritiesNo natural
						;
				and
				(5)by
			 adding at the end the following new subsection:
					
						(d)Use of collected
				fines
							(1)Availability and
				authorized useAny moneys received by the United States as a
				result of a fine imposed under section 3571 of title 18, United States Code,
				for a violation of a rule or regulation prescribed under this section shall be
				available to the Secretary of the Interior, without further appropriation and
				until expended, for the following purposes:
								(A)To cover the cost to the United States of
				any improvement, protection, or rehabilitation work on the National Park System
				lands rendered necessary by the action which led to the fine or by similar
				actions.
								(B)To increase public
				awareness of rules, regulations, and other requirements regarding the use of
				such lands.
								(2)Treatment of
				excess fundsMoneys referred
				to in paragraph (1) that the Secretary determines are excess to the amounts
				necessary to carry out the purposes specified in such paragraph shall be
				transferred to the Crime Victims Fund established by section 1402 of the
				Victims of Crime Act of 1984 (42 U.S.C.
				10601).
							.
				(c)National
			 wildlife refuge System landsSubsection (f) of section 4 of the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd) is
			 amended by adding at the end the following new paragraphs:
				
					(3)Use of collected
				finesAny moneys received by the United States as a result of a
				fine imposed under section 3571 of title 18, United States Code, for a
				violation of this Act or a regulation issued thereunder shall be available to
				the Secretary, without further appropriation and until expended, for the
				following purposes:
						(A)To cover the cost to the United States of
				any improvement, protection, or rehabilitation work on the System lands
				rendered necessary by the action which led to the fine or by similar
				actions.
						(B)To increase public
				awareness of rules, regulations, and other requirements regarding the use of
				System lands.
						(4)Treatment of
				excess fundsMoneys referred
				to in paragraph (3) that the Secretary determines are excess to the amounts
				necessary to carry out the purposes specified in such paragraph shall be
				transferred to the Crime Victims Fund established by section 1402 of the
				Victims of Crime Act of 1984 (42 U.S.C.
				10601).
					.
			(d)National Forest
			 System landsThe eleventh
			 undesignated paragraph under the heading surveying the public
			 lands of the Act of June 4, 1897 (16 U.S.C. 551), is
			 amended—
				(1)by inserting
			 before the first sentence the following:
					
						551.Protection of
				National Forest System lands; regulations
							(a)Regulations for
				use and protection of National Forest
				System
							;
				(2)by striking
			 destruction; and any violation and inserting the following:
					
						destruction.(b)Violations;
				penaltiesAny violation
						;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(c)Use of collected
				fines
							(1)Availability and
				authorized useAny moneys
				received by the United States as a result of a collateral payment in lieu of
				appearance or a fine imposed under section 3571 of title 18, United States
				Code, for a violation of a regulation issued under subsection (a) shall be
				available to the Secretary of Agriculture, without further appropriation and
				until expended, for the following purposes:
								(A)To cover the cost to the United States of
				any improvement, protection, or rehabilitation work on National Forest System
				lands rendered necessary by the action which led to the fine or payment.
								(B)To increase public
				awareness of rules, regulations, and other requirements regarding the use of
				such lands.
								(2)Treatment of
				excess fundsMoneys referred
				to in paragraph (1) that the Secretary of Agriculture determines are excess to
				the amounts necessary to carry out the purposes specified in such paragraph
				shall be transferred to the Crime Victims Fund established by section 1402 of
				the Victims of Crime Act of 1984 (42 U.S.C.
				10601).
							.
				
